Sykes, J.,
delivered the opinion of the court.
This litigation arises out of the attempted organization- of a road district to be called • the Edinburg Road District in Leak County, under chapter 176 of the Laws of 1914. It is unnecessary to recite the various steps taken and the orders of the board of supervisors relating thereto. The last order of the board entered at its June Meeting, 1917, authorized the issuance of twenty thousand dollars worth of bonds. A conditional bid for these bonds was made by a bank of Jackson, Miss., conditioned upon the approval of the bonds by some expert bond attorney of New York. The record does not show the approval of this attorney. The bonds were never issued and delivered.
Under the provisions of chapter 28, Laws of 1917, the board of supervisors, under section 2 of this act, by order entered on its minutes, transmitted to the bond attorney a certified copy of all papers pertaining to the issuance of these proposed bonds. The bond *312attorney, Hon. Thomas 'M. Owen, now deceased, held the proposed issue valid. The case was then docketed in the chancery court under this section of the act, and upon final hearing the learned chancellor held the proposed bond issue to be void. From which decree this appeal is prosecuted.
A very interesting question is presented by the bond attorney who appears for the appellants in this case. It is his contention that, under chapter 28, Laws of 1917, section 2 thereof, providing for the inquiry by the chancery court into the validity of the issuance of the proposed bonds, this is a proceeding in the nature of a collateral proceeding or attack upon the judgment of the board of supervisors. It is contended by the attorneys for the appellees that under this act the chancellor is given the power to consider the regularity of the proceedings before the board of supervisors, that it is a direct and not a collateral proceeding. It is not, however, necessary for -us to decide this question 'in this case.
If every order entered by the board of supervisors in the proposed organization of this road district were valid, these bonds could not be issued because not authorized by a majority of the electors voting in an election called- for that purpose, as is provided in section 2, chapter 209, Laws of 1918. Under this section no interest-bearing debt except as provided in section 1 of the act (which would not include this bond issue) shall be incurred by any county or taxing district unless authorized by a majority of the electors who shall vote ■in an election' called for that purpose.
There were no outstanding obligations or indebtedness incurred in this case, and there could not be any until the bonds were actually sold- and delivered. In the case of Madison County v. Howard, 119 Miss. 133, 80 So. 524, which was also a proceeding to organize a road district under chapter 176, Laws of 1914, the same chapter *313under which this district is proposed to he organized, the court held a road district of this kind is a taxing district as contemplated by section 2 of the this act. This act was also construed in the case of Heidelberg v. Batson, Mayor, et al., 119 Miss. 510, 81 So. 225. The court through Holden, Justice, in part said:
“It was the further purpose of the act, under section 2 thereof, to prohibit any county, municipality, or taxing district from incurring, any interest-bearing debts whatsoever, be it outstanding warrants, bonds, or any other form or character of interest-bearing debt, unless such interest-bearing debt be first authorized by a majority .of the electors who shall vote in an election to be called for that purpose.”
It was further held in that opinion that this act was constitutional.
The decree of the lower court is affirmed.

Affirmed.